Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Feb 4, 2021 have been fully considered but they are not persuasive. The rejections of claims 1-7 and 9-13 under 35 USC 102 and 103 have been maintained.
In response to applicant's argument that the reference to Zhang does not show a detachable side element that is “attached or detached from the child safety seat during normal and intended use of the child safety seat” (pg. 5, last paragraph – pg. 6): it is noted that the features upon which applicant relies (i.e., attachment or detachment during normal and intended use) are not recited in the rejected claim (although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims); and a recitation of the intended use of the claimed invention (attachment or detachment during normal use) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (if the prior art structure is capable of performing the intended use, then it meets the claim).  Claim 1 defines the seat as comprising at least one detachable side element. The term “detachable” sets forth an element that is capable of being detached. With respect to figure 8, Zhang shows that element 130 is attached with a shaft 133, such that the element can be detached from the seat by removing the shaft.  Applicant’s argument, with respect to the side element during 
With respect to applicant’s remarks regarding the reference to Tanner (pg. 6-9), applicant failed to explain how claim 1 avoids the reference or distinguishes from it. Tanner discloses side elements (341, 342) that are detachable from the side wings (331, 332) of the seat via hook-and-loop fasteners (col. 16: 41-43), wherein the side elements include energy absorbing elements (col. 16: 21-26). 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2016/0039319).
Claim 1- Zhang discloses a child safety seat for a vehicle, the child safety seat comprising: 
a sitting section (110); a back section (120) and a head section (121), the back section being provided with side wings (122); and 
at least one detachable side element (lateral protectors 130 are capable of being detached from the seat via removal of pivot shaft 133, and they are “detachably engaged” with the seat - ¶ 58), each detachable side element (130) provided with a first interface (133, 1317) for connection with a complementary interface (1221) provided on 
Claim 2- Zhang discloses the child safety seat according to claim 1, wherein the child safety seat comprises two Isofix connectors (fig. 1-2, shown on sitting section 110).  
Claim 3- Zhang discloses the child safety seat according to claim 1, wherein the child safety seat is provided with at least one belt guiding structure (sitting section arms) for a seat belt portion of a seat belt (fig. 1 shows the sitting section 110 comprises a pair of lateral arms that are capable of guiding the lap belt portion of a seat belt).  
Claim 6- Zhang discloses the child safety seat according to claim 1, wherein the first interface (133, 1317) of the detachable side element comprises a plurality of apertures (fig. 8) for fastenings means in the form of screws, bolts (133), or nuts.  
Claim 7- Zhang discloses the child safety seat according to claim 6, wherein the plurality of apertures (1317) are provided in an area towards one end (fig. 8), towards both ends, or over the whole length of the detachable side element. 
Claim 9- Zhang discloses the child safety seat according to claim 1, wherein the first interface (133, 1317) of the detachable side element (130) comprises at least one male connection in the form of a protrusion element (1317), and where the first interface and the complementary interface on the child safety seat each comprise at least one female connection in the form of a slit or groove (fig. 6 shows that the first interface 1317 includes a groove defined by the wall 1316, and fig. 3-4 show that the 
Claim 10- Zhang discloses the child safety seat according to claim 1, wherein the second interface (1315) of the detachable side element (130) comprises at least one female connection in the form of a slit or groove (fig. 6 shows that the second interface 1315 has a structural configuration that includes a groove portion).  
Claim 11- Zhang discloses the child safety seat according to claim 1, wherein the second interface (1315) of the detachable side element comprises at least one male connection in the form of a protrusion element (fig. 6 & 8 show that the second interface 1315 has a structural configuration that protrudes from the installing wall 1312).  


Claim(s) 1, 4, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner (US 9315126).
Claim 1- Tanner discloses a child safety seat for a vehicle (fig. 20), the child safety seat comprising a sitting section (312), a back section (335) and a head section (330) (fig. 20), the back section being provided with side wings (331, 332), wherein the child safety seat further comprises at least one detachable side element (341, 342), where each detachable side element is provided with a first interface for connection with a complementary interface provided on the child safety seat (col. 16- ln 39-50, hook-and-loop fasteners are provided between the side elements and the side wings), and a second interface (350) for a connection with an energy absorbing element (col. 16- ln 21-26, the energy absorbing element 343 is formed on the surface 350).  

Claim 5- Tanner discloses the child safety seat according to claim 1, wherein the detachable side element (341, 342) comprises a core of an energy absorbing material (343) and a bottom part enveloped by a plastic material (354).  
Claim 12- Tanner discloses the child safety seat according to claim 1, wherein the energy absorbing element comprises a crushable material enveloped by a plastic material (col. 16- ln 27-31).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US 9315126) in view of Ashby (US 7794015).
Tanner discloses a child safety seat for a vehicle (fig. 20), the child safety seat comprising a sitting section (312), a back section (335) and a head section (330) (fig. 20), the back section being provided with side wings (331, 332), wherein the child safety seat further comprises at least one detachable side element (341, 342), where each detachable side element is provided with a first interface for connection with a complementary interface provided on the child safety seat (col. 16- ln 39-50), and a 
Ashby teaches a system comprising at least two child safety seats for a vehicle (fig. 1), wherein each safety seat comprises a sitting section, a back section and a head section. Ashby teaches providing two child seats in a system in order to provide comfortable seating to an adult adjacent the two child seats in a rear row of a vehicle (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Tanner as taught by Ashby in order to provide a comfortable sitting experience with multiple child seats.

Allowable Subject Matter
Claims 15-17 are allowed.
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636